We think that the direction in the will of John P. Cushing, that "the principal of his deposit shall be paid to his executor or administrator and go to his heirs," is a gift to the heirs of the son to whom the income of the deposit is given for life; and the direction that the deposit shall be paid to the executors is only for convenience of distribution. The effect is to give the fund to the executors, not as assets of the estate, but in trust to distribute to the heirs. In this case the executors of Thomas F. Cushing have taken the deposit as mere custodians, and it is their duty to deliver it to his sole heiress, Edith H. Fairchild. As the respondent Edith H. Fairchild takes the deposit by purchase under the will of John P. Cushing, under the designation of heir of Thomas F. Cushing, *Page 510 
and not by descent as heir at law of Thomas F. Cushing, the deposit never became part of the estate of Thomas F. Cushing, and is not liable for his debts or to contribute towards the expense of administering his estate. For the same reason it is not subject to the provisions of his will.
It has been the uniform practice of this court to decline to adjudicate upon the titles to real estate situated out of this State. Clarkson v. Pell, 17 R.I. 646. Webster v. Wiggin,19 R.I. 73, 90.
We cannot advise the complainants as to their powers or duty under the laws of Massachusetts, which control the administration of their trust so far as it applies to real estate in Boston.